                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Dathan Shaka McIntyre                                              Docket No. 7:14-CR-17-1FL

                               Petition for Action on Supervised Release

COMES NOW Erik J. Graf, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Dathan Shaka McIntyre, who, upon an earlier plea of guilty to
Possession of a Firearm and Ammunition by a Convicted Felon, in violation of 18 U.S.C. §§ 922(g) and
924, was sentenced by the Honorable Louise W. Flanagan, U.S. District Judge, on September 4, 2014, to
the custody of the Bureau of Prisons for a term of 38 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 36 months.

Dathan Shaka McIntyre was released from custody on February 17, 2017, at which time the term of
supervised release commenced.

On May 31, 2017, the court was informed that McIntyre incurred a citation for misdemeanor Trespassing
for which he was admonished by his supervising probation officer.

On September 30, 2017, McIntyre served a 2-day DROPS sanction for testing positive for marijuana.

On July 18, 2018, the court was informed that McIntyre incurred a citation for driving a vehicle without a
license for which he was admonished by his supervising officer.

On January 11, 2019, the Court agreed that the probation office monitor and report to the court if McIntyre
is found guilty of a criminal summons alleging he committed the offense of misdemeanor Assault on a
Female.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On March 21, 2019, McIntyre was subjected to a random urinalysis test which resulted in a positive reading
for marijuana.

The positive urinalysis result reflects McIntyre’s second positive test which, pursuant to his conditions of
supervised release, exposes him to a 5-day DROPS sanction. However, as the Bureau of Prisons has been
unable to quickly schedule placements into this program and the fact that such a sanction would jeopardize
the offender’s full-time employment, it is recommended that McIntyre remain on supervision and that he
be referred to substance abuse treatment, returned to the Surprise Urinalysis Program (SUP), and be
subjected to cognitive behavioral techniques in an effort to return him to compliance and prosocial behavior.
It is further recommended the DROPS condition be stricken.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The DROPS condition previously imposed be stricken.

Except as herein modified, the judgment shall remain in full force and effect.
Dathan Shaka McIntyre
Docket No. 7:14-CR-17-1FL
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Robert L. Thornton                            /s/ Erik J. Graf
Robert L. Thornton                                Erik J. Graf
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  414 Chestnut Street, Suite 102
                                                  Wilmington, NC 28401
                                                  Phone: 910-679-2031
                                                  Executed On: April 8, 2019

                                     ORDER OF THE COURT

                                9th
Considered and ordered this _________               April
                                         day of ____________________, 2019, and ordered filed and made
a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
